DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's request for continued examination was filed 26 July 2021, however, no amended claim set with a similar date was received.  The latest amended claim set currently on file was submitted 25 March 2021, in response to the Final Office Action dated 25 January 2021.  Examiner responded to the 25 March amended claim set via PTOL-303 on 26 April 2021.  In that response, Examiner indicated that the claims of 25 March would not be entered because they raised new issues that would require further consideration and/or search.
Examiner confirmed with a representative of Attorney Garred’s office that Applicant’s intent is to have the claim set of 25 March examined.
In light of the above, Examiner will continue prosecution of the latest submitted claim set, that is, the amended claim set submitted 25 March 2021.


Response to Amendments
Receipt of Applicant’s Amendment, drawings, and amended Specification filed on 25 March 2021 are acknowledged and entered.
By this Amendment, the Applicant amended claims 1, 3, 5, 10-12, and 17.   Claims 1, 3-5, and 8-18 remain pending in the application. 


Response to Arguments
Drawing Objections: In light of the amended claims, the drawing objections are withdrawn.  
Claim Rejections, 35 USC 112(a): In light of the amended claims, the rejections of Claims 3, 5, 11, and 18 are withdrawn.

Applicant’s arguments, see pages 5-9, filed 25 March 2021, with respect to the previous rejection(s) of claims 1-5 and 8-18,  under USC § 103 in light of the amendments made to the claims, have been fully considered and are persuasive.  However, a new round of objections and rejections are made, as explained below and in the sections titled “Claim Rejections- 35 USC § 112” and “Claim Rejections- 35 USC § 103”

Applicant amended claims 3 and 5 to include the limitation of “wherein the gas pipe cooling section includes at least two fluidly independent gas pipe inlet sections”.  The limitation of “two fluidly independent gas pipe inlet sections”, however, are not disclosed in either the specification or drawings.
Applicant states (pgs 5-6) that the amended limitation is “directed toward the configuration depicted in Figure 3 of the patent application.”  Although Fig 3 does disclose two separate inlets 71A and independent” as understood by one of ordinary skill in the art, and claimed in claims 3 and 5 of the current claim set.
	Specification, para 41 discloses “two filling mechanisms”, with “the gas pipe cooling section 41 (41A, 41B) … independently mounted to each filling mechanism”.  Although the “filling mechanisms” themselves are not numbered in the drawings, the Specification discloses that the “filling mechanisms” are downstream from the gas pipe cooling section.  
Per Specification, para 41:
 “In other words, the gases from the accumulator, which flow in the gas pipe 71 (71A, 71B), are independently cooled in the gas pipe cooling section 41 (41A, 41B), and then fed to each filling mechanism.  With this, when plurality of filling mechanisms are simultaneously used to fill the gas to a vehicle or the like, cooling effect is prevented from being reduced, and filling velocity can be increased.”

Specification, para 41 appears to disclose an apparatus wherein a single gas accumulator feeds two separate gas pipes 71A and 71B.  Both gas pipes lead into the gas cooling section 41, then exit into separate “filling mechanisms”.  Both “filling mechanisms” are used to fil the same “vehicle or the like”. This description of the claimed invention is also made apparent by Applicant’s annotations in Fig. 3.
Therefore, the “gas pipe inlet sections” as claimed by Applicant in Claims 3 and 5 are not “fluidly independent”, since both gas pipes 71A and 71B draw fluid from the same gas accumulator as shown above.  
In the interests of compact prosecution, Examiner will interpret the amendments to Claims 3 and 5 to read “wherein the gas pipe cooling section includes at least two 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 3 and 5,  the claims contain the limitation “...wherein the gas pipe cooling section includes at least two fluidly independent gas pipe inlet sections…”  The limitation, however, is not disclosed in either the specification nor drawings (as explained in the section above titled “Response to Arguments”).

Further regarding Claims 3 and 5, in the interests of compact prosecution, the limitation “..wherein the gas pipe cooling section includes at least two fluidly independent gas pipe inlet sections…”  is interpreted to read ““..wherein the gas pipe cooling section includes at least two 






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kamikawachi (JP 2014109350-3) in view of Kuwano (US Patent Application Publication 2010/0006256).

Regarding Claim 1,  Kamikawachi discloses a gas filling apparatus (1) for transporting a gas from a gas supply source (paras 3, 10, 22), the gas filling apparatus comprising:
 a primary pipe (71 and para 23) and a secondary pipe (72 and para 23);
 a flow meter (27 and para 23) for measuring a flow rate of the gas flowing through at least one of the primary pipe and the secondary pipe;
 a first pressure gauge (23 and para 26) in communication with the primary pipe for measuring a pressure of the gas in the primary pipe;
 a gas pipe cooling section (4, 41 and para 31) downstream of the first pressure gauge, and 
a first filling hose (34 and para 26) connected to the gas pipe cooling section and a gas filling nozzle (35 and para 26) attached to an end of the first filling hose.

    PNG
    media_image1.png
    583
    779
    media_image1.png
    Greyscale
 

Further regarding Claim 1,  Kamikawachi is silent on a gas filling apparatus for transporting a gas from a gas supply source, the gas pipe cooling section being made of copper alloy for cooling the secondary pipe.  Kuwano, however, teaches a gas filling apparatus for transporting a gas from a gas supply source, the gas pipe cooling section (Fig 5, item 10 and para 89, and Fig 9, Item 113 and para 104) being made of copper alloy (para 107) for cooling the secondary pipe.
	The advantages of Kuwano’s teachings include a cooling section made of material known to have good thermal conductivity.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Kuwano’s teachings of a gas pipe cooling section being made of copper alloy to Kamikawachi’s disclosures of a gas pipe cooling section in order to gain the advantages of increased information transfer capability.

    PNG
    media_image2.png
    910
    678
    media_image2.png
    Greyscale


Regarding Claim 4,  Kamikawachi as modified by Kuwano above teaches a gas filling apparatus wherein said gas pipe cooling section (Kuwano, item 10 and para 89) is accommodated in a vessel (112 and para 104) with vacuum insulation structure (Para 105) , and to said vessel is connected a pipe for communicating a vacuum portion of the vessel with a diffusion pipe through a safety valve (133 and para 124, 138).

Regarding Claim 8, Kamikawachi as modified by Kuwano above teaches a gas filling apparatus, further comprising a display (22, 2a, 2b, 23, and para 37) in operative communication with the flow meter for displaying information derived from the flow meter.
Regarding Claim 9,  Kamikawachi as modified by Kuwano above teaches a gas filling apparatus, further comprising a second pressure gauge (24) in communication with at least one of the primary pipe and the secondary pipe (para 26), the flow meter (27) being fluidly located between the first (23) and second (24) pressure gauges.
Regarding Claim 10,  Kamikawachi as modified by Kuwano above teaches a gas filling apparatus, further comprising a valve (25) in communication with the primary pipe to control gas flow along the primary pipe (para 23).
Regarding Claim 11,  Kamikawachi as modified by Kuwano above teaches a gas filling apparatus, further comprising a gas detector (28) configured to detect a gas leak (para 24), the gas detector being in operative communication with the flow control valve to cause the flow control valve to close in response to detecting the gas leak (para 41).
Further regarding Claim 11,  Kamikawachi discloses the claimed invention, but does not explicitly teach a gas detector being in operative communication (specifically) with the valve to cause the valve (specifically) to close in response to detecting the gas leak.  However,
Kamikawachi does teach the gas detector 28 being in operational communication with the controller 22 (para 24) and controller 22 being in operational communication with flow control valve 25 (para 25).  Therefore, one of ordinary skill in the art would reasonably recognize gas detector 28 as being in “operational communication” with flow control valve 25.	

Examiner additionally notes that although Applicant has claimed the ability of the gas detector to close the “flow control valve” (instead of the separate “shut-off valve” as taught by Kamikawachi), Applicant has not disclosed such ability in either the drawings or the specification.
Applicant has instead disclosed the exact teaching of Kamikawachi:  “when…gas is detected by the gas detector 28 or the gas detector 39, the alarm 29 generates an alert due to the gas leakage, the shut off valve 26 is shut…” (para 34).
In the interest of compact prosecution, Examiner has interpreted the limitation “operative communication with the flow valve” to read “operative communication with the shut-off valve” (see section above titled Rejections- USC 112(a)).  Therefore, the teachings of Kamikawachi as described above directly read upon Applicant’s claim.
Regarding Claim 12,  Kamikawachi as modified by Kuwano above teaches a gas filling apparatus (1) for delivering gas from a gas source to a filling nozzle (paras 3, 10, 22), the gas filling apparatus comprising: a primary pipe (71) fluidly connectable to the gas source to receive gas therefrom (para 10);
 a flow meter (27) in fluid communication with the primary pipe (para 23) to measure a flow rate of gas flow within the primary pipe;
 a secondary pipe (72) in fluid communication with the primary pipe (para 23);
 a gas pipe cooling section (4 and 41) in communication with the primary pipe and the secondary pipe (para 31), and downstream of the flow meter;


Further regarding Claim 12,  Kamikawachi is silent a gas filling apparatus, the gas pipe cooling section being fabricated, at least in part, from a copper alloy.  Kuwano, however, teaches a gas filling apparatus, the gas pipe cooling section (Fig 5, item 10 and para 89, and Fig 9, Item 113 and para 104) being fabricated, at least in part, from a copper alloy (para 107).
	The advantages of Kuwano’s teachings include a cooling section made of material known to have good thermal conductivity.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Kuwano’s teachings of a gas pipe cooling section being made of copper alloy to Kamikawachi’s disclosures of a gas pipe cooling section in order to gain the advantages of increased information transfer capability.
Regarding Claim 13,  Kamikawachi as modified by Kuwano above teaches a gas filling apparatus recited in claim 12, further comprising a body (Fig 1, Item 2), the flow meter (27), and the gas pipe cooling section (4) being at least partially disposed in the body.
Regarding Claim 14,  Kamikawachi as modified by Kuwano above teaches a gas filling apparatus recited in claim 13, wherein the coolant cooling section (5) is located outside of the body (2).
Regarding Claim 15,  Kamikawachi as modified by Kuwano above teaches a gas filling apparatus, further comprising a display (22, 2a, 2b, 23, and para 37) in operative communication with the flow meter for displaying information derived from the flow meter.
Regarding Claim 16, Kamikawachi as modified by Kuwano above teaches a gas filling apparatus, further comprising first pressure gauge (23) in communication with the primary pipe (para 26) and a second 
Regarding Claim 17,  Kamikawachi as modified by Kuwano above teaches a gas filling apparatus, further comprising a valve (25) in communication with the primary pipe to control gas flow along the primary pipe (para 23).
Regarding Claim 18, Kamikawachi as modified by Kuwano above teaches a gas filling apparatus, further comprising a gas detector (28) configured to detect a gas leak (para 24), the gas detector being in operative communication with the valve to cause the flow control valve to close in response to detecting the gas leak (para 41, and Examiner’s rationale as explained in the rejection of Claim 11 above).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kamikawachi in view of Kuwano, and in further view of Allideres (US 9,528,657).
Regarding Claims 3 and 5,  Kamikawachi as modified by Kuwano above teaches the claimed invention, but does not explicitly mention a gas filling apparatus wherein the gas pipe cooling section includes at least two independent gas pipe inlet sections (see Examiner’s interpretation of Claims 3 and 5 above).
Allideres, however, teaches a gas filling apparatus (Fig 1) wherein the gas pipe cooling section (16 and 77 and Col 5, lines 31-39) includes at least two independent gas pipe inlet sections (7 and 8).

    PNG
    media_image3.png
    643
    704
    media_image3.png
    Greyscale

The advantages of Allideres’ teachings include an improvement over other known solutions, making it possible to cool down to very low temperatures with reduced volume of the heat exchange area.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Allideres’ teachings to Kamikawachi’s disclosures by replacing the cooling section of Kamikawachi with that of Allideres in order to gain the advantages of cooling to very low temperatures with reduced volume of the heat exchange areas.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL, whose telephone number is (571)272-8421. The examiner can normally be reached on Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER M AFFUL/
Examiner, Art Unit 3753

/Timothy P. Kelly/Primary Examiner, Art Unit 3753